DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 6, 12 and 19 is/are objected to because of the following informalities:
At line 2 of claim 6, “the length” should be replaced with “a length”.
At line 2 of claim 12, “the length” should be replaced with “a length”.
At line 2 of claim 12, “the threaded pillar screw” should be replaced with “the threaded pillar”.
At line 2 of claim 19, “the length” should be replaced with “a length”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-8, 11, 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US Publication 2009/0066065) in view of Cech et al. (US Publication 2018/0326944).
In regards to claim(s) 1, 4-5, 7-8, 11, 13, 15, 18 and 20, Breed et al. discloses the claimed limitations including a computer-implemented method for setting a height of a seat belt (27) in a vehicle (Reference is made to Paragraphs 0594-0596), comprising:
determining, using a computer vision module (6 and/or 9; Reference is made to Paragraph 0594-0595 and Figure 34), distances between components of the seat belt and portions of the occupant's body for an occupant of the vehicle;
setting the height of the seat belt assembly based on the distances between the components of the seat belt assembly and portions of the occupant's body via a controller (20 or another separate controller; “The calculations for this feature and the appropriate control circuitry can also be located in control module 20 or elsewhere if appropriate.”);
further comprising determining a neck location and a shoulder location using a neural network (Reference is made to Paragraphs 0596 and 0599);
further comprising controlling, via the controller, a motor (391) to adjust the height of the seat belt (Reference is made to Paragraph 0595 and Figure 34);
further comprising setting the height of the seat belt so that a SND is approximately equal to a SSD (Examiner notes that the term approximately is relative term; Reference is also made to Paragraph 0596).


Cech et al. discloses during an analysis of a vehicle occupant and a seatbelt that spatial measurements may include distances from a camera (12) to a portion of the occupant's body (i.e., torso receiving a shoulder strap), distances between components of the seat belt assembly (20) and portions of the occupant's body, and angles between structures within the vehicle, the occupant's body, and the seat belt assembly (Reference is made to Figures 4-6 and Paragraphs 0048-0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Breed et al. in view of the teachings of Cech et al. to include additional or other distances between the components of the seat belt assembly and portions of the occupant’s body, additionally since Breed et al. discloses the importance of positioning on the shoulder between the neck and shoulder for comfort and safety it would have been obvious to try determining the seat belt anchor height using a seatbelt-neck distance and a seatbelt-shoulder distance.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. and Cech et al. in view of the teachings of Le et al. (GB 2546584 A).
In regards to claims 2, 9 and 16, Breed et al. and Cech et al. discloses the claimed limitations excluding explicitly determining a centerline of the seat belt and determining the SND and the SSD using the centerline.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Breed et al. and Cech et al. in view of the teachings of Le et al. to include a determining a centerline of the seatbelt as a reference for determining dimensions so as to reduce error, for example by utilizing a wrong edge of the seatbelt, and ensure a repeatable measurement is taken regardless of seatbelt twist.

Claim(s) 6, 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. and Cech et al. in view of Cuddihy et al. (US Publication 2015/0232061).
In regards to claims 6, 12 and 19, Breed et al. and Cech et al. discloses the claimed limitations excluding wherein the motor rotates a threaded pillar to move a threaded carrier along the length of the threaded pillar to set the height of the seat belt.
Cuddihy et al. discloses a motor moving a threaded pillar to move a threaded carrier to set the height of the seat belt.
Examiner is taking OFFICIAL NOTICE that it is old and well known to utilize a threaded rod and carrier assembly to convert a rotational motion, such as that of a motor, into a linear motion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the manner of setting the height of the seat belt of Breed et 
In regards to claim 14, Cuddihy et al. discloses comprising both a vehicle controlled means of adjusting shoulder restraint height (Reference is made to at least step 614) and an interface (switch 124) allowing the occupant to adjust the height of the seat belt (Reference is made to Paragraph 0019 and Figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Breed et al. and Cech et al. in view of the teachings of Cuddihy et al. to include an interface to allow the occupant to adjust the height of the seat belt so that an effectiveness of a vehicle safety restraint may be improved by encouraging the vehicle occupant to wear and adjust the vehicle safety restraint to an appropriate position (Reference is made to Paragraph 0024).
Allowable Subject Matter
Claim(s) 3, 10 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616